Case 1:18-cv-01432-AJT-TCB Document 21 Filed 04/16/19 Page 1 of 5 PageID# 108




                               UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division
                                                                                               L

                                                                                        APR I 6 2019
KENNETH PRITCHARD,
                                                                                    CLERK. U.S. DISTRICT COUHf
                                                                                       ALEXANDRIA. VIRGIMIA
                  Plaintiff,

                          V.                             Civil Action No. l:18-cv-1432(AJT/TCB)

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY,

                  Defendant.



                               RULE 16(B> SCHEDULING ORDER


       Upon consideration ofthe representations made by the parties in the Joint Discovery Plan

(Dkt. 16), and taking note of the Scheduling Order(Dkt. 12) entered in this case, the Court makes

the following rulings:

        1.        All discovery shall be concluded by Friday, August 9, 2019.

       2.         The Joint Discovery Plan filed by the parties is approved and shall control discovery

to the extent of its application unless further modified by the Court.

       3.         At the request of the parties, the pretrial conference scheduled for Wednesday,

April 17, 2019, at 11:00 a.m. is cancelled.

       4.         All Fed. R. Civ. P. 26(a)(1) disclosures shall be completed by May 1, 2019.

       5.         No "general objection" may be asserted in response to any discovery demand

except to preserve the attorney-client privilege and work product protection.

       6.         Expert disclosures shall be governed by the schedule set forth in paragraph 2 of the

Joint Discovery Plan. To the extent the parties wish to modify these deadlines, they must seek

leave of court.
Case 1:18-cv-01432-AJT-TCB Document 21 Filed 04/16/19 Page 2 of 5 PageID# 109



       7.      If counsel believe that a settlement conference with the Court would be of

assistance in resolving this dispute, they may arrange a settlement conference by contacting the

undersigned magistrate judge's chambers.

       8.      To the extent they have not already done so, counsel shall inform their clients of

their obligations regarding the preservation of discoverable information.

       9.      To the extent any party intends to assert a claim of privilege or protection as to trial

preparation material,any such claim must be made in a timely meinner and in accordance with Fed.

R. Civ. P. 26(b)(5).

       10.     To the extent it becomes necessary, counsel may submit an agreed protective order

concerning the disclosure of information between the parties in discovery, provided that such

protective order does not provide for the prospective filing of documents under seal.

       11.     The following provisions shall apply to the filing and noticing of all motions:

       (a)     All motions must contain a statement that a good-faith effort to narrow the area of

disagreement has been made in accordance with Local Civil Rule 7(E)and Local Civil Rule 37(E)

for discovery motions. All motions must adhere to the page limits and font requirements set in

Local Civil Rule 7(F)(3). An appropriate number of paper copies ofany motion and all pleadings

relating to that motion shall be delivered directly to the attention of the judge at the Clerk's

OfRce within one day of the electronic filing. See "Civil and Criminal Motions Procedures and

other Alexandria Specific Information" on the Alexandria page of the Court's website located at

www.vaed.uscourts.gov.

       (b)     All motions, except for summary judgment and consent motions, shall be noticed

for a hearing on the earliest possible Friday before the final pretrial conference consistent with the

briefing schedules discussed below. A consent motion should be filed in accordance with the
Case 1:18-cv-01432-AJT-TCB Document 21 Filed 04/16/19 Page 3 of 5 PageID# 110



procedures provided on the Alexandria page ofthe Court's website referenced above. Any motion

to amend the pleadings or to join a party must be made as soon as possible after counsel or the

party becomes aware ofthe grounds for the motion.

       (c)     Dispositive motions shall be filed and briefed in accordance with the schedule set

forth in Local Civil Rule 7(F)(1) and (K). Local Civil Rule 7(F)(1) provides that a response brief

is due 14 days after service ofthe motion and a reply brief may be filed 6 days after the service of

the response. The periods for filing a response brief and a reply shall apply without regard to the

mode of service used for those briefs. Any dispositive motion against a pro se party must contain

the notice set forth in Local Civil Rule 7(K) and provide the pro se party with at least 21 days to

file a response opposing the motion.

       (d)     In order to provide for the prompt resolution of non-dispositive matters, a non-

dispositive motion may be filed by no later than 5:00 p.m. on a Friday and noticed for a hearing at

10:00 a.m. on the following Friday. Under this expedited schedule, a response brief must be filed

no later than 5:00 p.m. on the following Wednesday and any reply briefshould be filed as early as

possible on Thursday to give the court time to review all pleadings before the hearing. This

expedited schedule shall apply for non-dispositive motions noticed for a hearing with less than two

weeks' notice. If a non-dispositive motion is noticed for a hearing between two and three weeks

from the filing date, any response brief must be filed 7 days after service and any reply brief may

be filed 3 days after service of the response. At the moving party's discretion, a non-dispositive

motion may also be filed and noticed for a hearing with three weeks' notice and the briefing

schedule provided in Local Civil Rule 7(F)(1) providing for 14 days for a response brief and 6

days for a reply would apply. If a non-dispositive motion is filed and oral argument is waived,

any response brief must be filed within 7 days after service and any reply brief within 3 days after
Case 1:18-cv-01432-AJT-TCB Document 21 Filed 04/16/19 Page 4 of 5 PageID# 111




service of the response.

        (e)    All summary judgment issues shall be presented in the same pleading unless leave

of court is first obtained. As required by Local Civil Rule 56, each brief in support of a motion

for summary judgment must include a separately captioned section within the brief listing, in

numbered-paragraph form, each material fact that the movant contends is undisputed with

appropriate citations to the record. A brief in opposition to a motion for summary judgment must

include a separately captioned section within the brief addressing, in numbered-paragraph form

corresponding to the movant's section, each of the movant's enumerated facts and indicating

whether the non-movant admits or disputes the fact with appropriate citations to the record. The

Court may assume that any fact identified by the movant as undisputed in the movant's brief that

is not specifically controverted in the non-movant's briefin the manner set forth above is admitted

for the purpose of deciding the motion for summary judgment.

       (f)     Any motion to file a document under seal must comply with Local Civil Rule 5.

Pursuant to Local Civil Rule 5, a notice specifically identifying the motion as a sealing motion

must be filed on the public record. There is no need to file a notice of hearing for a motion to seal.

A memorandum must be filed stating sufficient facts to support the action sought, and a proposed

order must include specific findings. Where a party moves to file material under seal because the

opposing party has designated that material as confidential, the opposing party must file a response

to the motion and a proposed order that meet the requirements of Local Civil Rule 5. Only the

particular material found to meet the required standard may be sealed, with the remainder filed in

the public record. An unsealed,redacted version ofthe filing in issue shall be filed with the motion

to seal. Filings under seal are disfavored and discouraged. See Va. Dep 't of State Police v.

Washington Post, 386 F.3d 567,575-76(4th Cir. 2004).
Case 1:18-cv-01432-AJT-TCB Document 21 Filed 04/16/19 Page 5 of 5 PageID# 112




        12.    Disclosures under Fed. R. Civ. P. 26(a)(1) and (2), notices of depositions,

interrogatories, requests for documents and admissions, and answers thereto shall not be filed

except on order of the Court, or for use in a motion or at trial.

        13.    In the event this case is tried before a jury, each party shall file their proposed jury

instructions and voir dire seven (7) days prior to trial in accordance with Local Civil Rule 51.

Violation ofthis Rule will constitute a waiver ofobjections to any instructions given. In the event

the case is tried without ajury, counsel shall file written proposed findings of fact and conclusions

of law prior to the beginning of trial.

       ENTERED this 16th day of April, 2019.




                                                              ^ed States Magistrate Judge
                                                      •SA CARROLL BUCHANAN
                                               UNITED STATES MAGISTRATE JUDGE


Alexandria, Virginia
